Citation Nr: 1629935	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from January 2002 to January 2006. 

This appeal to the Board of Veterans Appeals  (Board) arises from an August 2010 rating action by the Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim of entitlement to a TDIU.

In January 2016, the Veteran testified at a video conference hearing before the undersigned at the RO.  A copy of the hearing transcript has been associated with the claims files.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's current total combined rating for service-connected disabilities is 80 percent, as follows: 50 percent disabling for adjustment disorder with depressed mood; 20 percent for degenerative disc disease with degenerative facet joint disease, lumbar spine, 10 percent for residuals, status post sprain, right ankle, 10 percent for residuals, status post fractured navicular, left foot, 10 percent for tinnitus, 10 percent for gastroesophageal reflux disease with esophageal spasm, and noncompensable ratings for tinea pedis, right leg radiculopathy, and left leg radiculopathy.

2.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.




CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable due to service-connected disability.  During his hearing, held in January 2016, he testified to the following:  he has been unable to work since January 2011, due to back and leg symptoms.  His treatment has included injections, muscle relaxers, pain medication, and nerve blocks.  He has constant back spasms, and he has fallen numerous times due to his back and leg symptoms.  He has unsuccessfully tried to find desk jobs.  It took him an hour to walk the four blocks from his car to his hearing.  

In December 2009, the Veteran filed his claim.  In August 2010, the RO denied the claim.  The Veteran has appealed.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held that all complaints of pain, fatigability, and other functional loss, shall be considered.  

The Veteran's current total combined rating for service-connected disabilities is 80 percent, as follows: 50 percent disabling for adjustment disorder with depressed mood; 20 percent for degenerative disc disease with degenerative facet joint disease, lumbar spine, 10 percent for residuals, status post sprain, right ankle, 10 percent for residuals, status post fractured navicular, left foot, 10 percent for tinnitus, 10 percent for gastroesophageal reflux disease with esophageal spasm, and he has noncompensable ratings for tinea pedis, right leg radiculopathy, and left leg radiculopathy.  See 38 C.F.R. § 4.25 (2015).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

VA progress notes include an MRI (magnetic resonance imaging) study, dated in April 2009, which shows that the Veteran was found to have moderate posterior protrusion of the disc at the L5-S1 level with intact capsule and mild congenital central spinal stenosis throughout the lumbar spine.  VA progress notes, dated as of at least 2009, show that the Veteran's treatment included steroid injections.  

A VA examination report, dated in February 2010, shows the following: the Veteran's claims file had been reviewed.  The Veteran reported that he had been fired from his job due to back pain, but that he was reinstated.  The diagnoses included dyspepsia, status post left mid foot injury, fractured navicular bone, status post inversion injury of right ankle, bilateral leg condition, lumbar disc disease, and obesity.  The Veteran's lumbar disc disease and associated events, which include myofascial pain for chronic lumbar spasm, have affected the Veteran's daily activities of life, but have not affected his overall ability to find gainful employment.  The Veteran's GERD, fractured navicular bone of the left foot, and right ankle strain, were asymptomatic.  There was no evidence of tinea pedis.  With regard to the legs, no effects of limitations of routine daily activities of life leading to unemployability were noted.  The Veteran had a DeLuca score of minus 10 degrees for loss of lumbar flexion, however lumbar extension, lateral bending left and right and rotational movements corresponded to a DeLuca score of 0 with full range of motion.  

In an addendum, dated in April 2010, the February 2010 VA examiner stated that none of the Veteran's medical conditions rendered the Veteran unemployable.  The examiner stated that this includes degenerative disc disease of lumbar spine, gastroesophageal reflux disease, residuals of navicular fracture left foot, residuals of strain right ankle, and tinea pedis.  The examiner further stated, "The conditions do not affect employment and are currently asymptomatic as the note of 02/18/10 clearly demonstrates."  The only condition where the veteran had a positive Deluca (i.e., functional loss) score was -10 degrees for lumbar disc reduction in flexion.  However there was no evidence to suggest lumbar radiculopathy and hence the Veteran is not considered unemployable and no activities of daily life have been affected.  

In an opinion, dated in October 2014, the Social Security Administration (SSA) denied the Veteran's claim for disability benefits.   The associated documentation indicates that the Veteran had not worked since January 2011.  

A VA disability benefits questionnaire (DBQ), dated in March 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The diagnoses were degenerative disc disease, lumbar spine, and degenerative joint disease, lumbar spine.  The Veteran complained of constant low back pain that intermittently radiated into his legs, occasional loss of feeling in his legs, leg numbness two to three times per week, frequent falls, and pain walking or sitting for more than 10 to 15 minutes.  He stated that he has not worked since 2011.  On examination, forward flexion was to 80 degrees, with an additional limitation to 60 degrees following repetitive motion, and extension was to 25 degrees.  Strength in the lower extremities was 5/5, bilaterally, and reflexes in the lower extremities were 2+ bilaterally.  A sensory examination was normal.  There was no IVDS (intervertebral disc syndrome).  The Veteran was noted to use a cane on a regular basis, with all walking.  The examiner concluded that the Veteran could work at a sedentary job if he was allowed stretch breaks "prn"(as needed).  She stated that he could work a physical job that did not require prolonged standing, walking, climbing or repetitive bending or lifting due to back pain and which allowed for rest breaks as needed.  

In April 2015, the RO granted service connection for radiculopathy of the bilateral lower extremities. 

In March 2016, the RO granted service connection for an adjustment disorder with mixed mood.  

A VA back DBQ, dated in July 2016, shows that the examiner indicated that the Veteran's claims file and/or VA e-folder had not been reviewed.  The report shows the following: the diagnoses were degenerative disc disease with degenerative facet joint disease, lumbar spine, right leg radiculopathy, and left leg radiculopathy.  On examination, forward flexion was to 50 degrees, and extension was to 20 degrees.  Strength in the lower extremities was 5/5, bilaterally.  The Veteran's radiculopathy was productive of severe numbness, moderate intermittent pain, and mild paresthesias and/or dysesthesias.  Sensation was decreased at the thigh, knee, and lower leg.  The Veteran used a cane on a constant basis.  The examiner stated that the Veteran cannot bend or left, sit for prolonged periods of time.  While walking, he needs a cane.  He has frequent falls due to numbness.  He has daily pain with leg numbness that is so severe at times that it frequently leads to falls.  He requires regular steroid injections for shooting pain down the legs.  His symptoms are stable, but "quite debilitating."  In response to the effect of his disabilities on his employability, the examiner stated that the Veteran is disabled, that he cannot lift of bend, that he has difficulty sitting for any length of time, and that he can stand for no more than 5 to 6 minutes at a time.  

VA regulations provide that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board finds that the criteria for a TDIU have been met.  Without providing an opinion as to the effective date, the Board notes that the evidence indicates that the Veteran has not worked since 2011.  Negative opinions are of record, dated in February 2010 and March 2015.  However, following the March 2015 VA DBQ, service connection was granted for radiculopathy of the bilateral lower extremities, and an adjustment disorder with mixed mood.  In addition, the July 2016 VA DBQ shows that the examiner stated that the Veteran is disabled due to back and leg symptoms.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that TDIU on a schedular basis is warranted.  

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


